Citation Nr: 0107540	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-12 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection both on a direct and 
secondary basis for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from September 1980 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's claim 
of entitlement to service connection on a direct basis for a 
low back disorder.  Such claim was denied on the grounds that 
it was not well grounded.  In his notice of disagreement 
filed in November 1997, the veteran stated that his claim was 
in actuality a claim for service connection for a low back 
disorder, secondary to a service-connected right knee 
disability.  The statement of the case thereafter furnished 
to the veteran in January 1998 dealt solely with the claim 
for direct service connection, although he was therein 
informed that his claim for secondary service connection 
required additional evidentiary development.  Following a VA 
medical examination of the veteran in January 1998, the issue 
of secondary service connection was adjudicated in a 
supplemental statement of the case, dated in January 1999, 
wherein the claim advanced was denied as not well grounded.  

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the veteran's claim for 
direct and secondary service connection for a low back 
disorder no longer exists.  As well, the RO has not been 
afforded the opportunity of initially considering the service 
connection issue under governing law and regulations, and, as 
the veteran has not been appropriately informed of the legal 
basis for the denial of such claim, he may have been denied 
the opportunity to formulate appropriate argument on appeal 
to the Board.  It thus would be potentially prejudicial to 
the veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

It is apparent that the veteran has been afforded two VA 
medical evaluations in connection with the claim herein at 
issue, one of which was to address specifically the issues 
pertaining to secondary service connection.  The veteran's 
representative argues that a February 1998 opinion offered by 
a VA examiner that "(t)he back pain does not appear to be 
secondary to the knee pain," is inconclusive.  In 
particular, he cites the existence of narrowing at L5-S1 on 
the same side as the service-connected knee, the veteran's 
altered gait and resulting uneven weight distribution, and 
the absence of any discussion of the knee's role in the 
veteran's February 1996 fall onto ice which resulted in 
injury to his low back.  

The undersigned finds the February 1998 opinion cited by the 
veteran's representative to be inadequate in the absence of 
any stated reasons or rationale for the opinion offered.  It 
is also indicated by the current record that a treating VA 
physician in September 1997 recorded a diagnostic impression 
of chronic low back pain, possibly exacerbated by an antalgic 
gait secondary to a right knee disorder.  The undersigned 
points out that the VA examiner in February 1998 failed to 
address the question of whether service-connected right knee 
disability may have aggravated the veteran's nonservice-
connected low back disorder per Allen v. Brown, 7 Vet. App. 
439 (1995).  On the basis of the foregoing, further 
development of the evidence is deemed advisable so as to 
ensure compliance with the VA's statutorily imposed duty-to-
assist obligation, as recently redefined by the VCAA.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO through contact with the 
National Personnel Records Center and the 
United States Marine Corps should attempt 
to obtain a complete set of the veteran's 
service medical and personnel records or 
extracts thereof, in addition to any and 
all records of treatment compiled during 
post-service years at service department 
facilities.  Once obtained, such records 
must be made a part of the claims folder.

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection on a 
direct and/or secondary basis for a low 
back disorder.  Such evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the 
veteran's low back disorder; the 
existence of a direct, causal 
relationship between the veteran's 
service-connected right knee disability 
and his low back disorder; or the 
aggravation of the his low back disorder 
by his service-connected right knee 
disability.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for any low back disorder 
since his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  The 
veteran should also be asked to provide 
the names and addresses of any medical 
providers who treated him immediately 
following his fall in February 1996 at 
St. Brides Reformatory.  The veteran's 
employer should also be requested to 
submit any accident, witness or treatment 
records in their possession.  If there 
were any witnesses to the accident, the 
veteran should be requested to obtain 
statements from these individuals.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  The records 
requested should include those from 
Santara health system prior to July 25, 
1996.

5.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purpose of determining the nature 
and etiology of the veteran's low back 
disorder.  The veteran's claims folder in 
its entirety, including a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All diagnoses are then to be 
fully set forth.

It is requested that the examining 
orthopedist offer a professional opinion, 
with full supporting rationale, as to 
each of the following:  

(a)  Is it at least as likely 
as not that any disorder of the 
veteran's low back now in 
existence had its onset during 
the veteran's period of 
military service?

(b)  Is it at least as likely 
as not that any arthritis of 
the veteran's low back was 
manifested within the one-year 
period following the veteran's 
discharge from military 
service, and, if so, to what 
degree was the veteran's 
arthritis shown in terms of 
limited range of motion of the 
lumbar spine?

(c)  Is it at least as likely 
as not that there is a direct, 
causal relationship between the 
veteran's service-connected 
right knee disability and any 
current low back disorder?

(d)  Is it at least as likely 
as not that the veteran's 
service-connected right knee 
disability has resulted in an 
increased level of severity of 
any existing low back disorder, 
such as might constitute an 
aggravation of a nonservice-
connected entity by a service-
connected disability?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection on both a direct and secondary 
basis for a low back disorder, based on 
all the evidence on file and all governing 
legal authority, including the VCAA, as 
well as Allen, supra, and all other 
pertinent case law.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



